IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 99-40314
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus

JOSÉ RIVERA, JR.,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (C-97-CR-34-2)
                      --------------------

                           November 8, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     José Rivera appeals his sentence following the revocation of

his probation.    Rivera raises due process and bias charges

regarding the revocation hearing, and claims that the 36-month

prison sentence imposed, the maximum allowed for Rivera’s offense

of misprision of a firearm, was an abuse of discretion.

     We find no merit in Rivera’s claims.     There was no plain

error in the district judge’s failure to recuse herself, an act

needed only where the judge’s favoritism or antagonism make fair

judgment impossible.     See Liteky v. United States, 510 U.S. 540,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
555 (1994).   Further, the judge served in a neutral and detached

manner and sufficiently warned Rivera of the consequences of a

plea of “true” to satisfy due process requirements.

     Finally, the 36-month sentence was not an abuse of

discretion where the district court first considered the relevant

policy guidelines and where the sentence was the maximum allowed

for Rivera’s underlying offense.

     AFFIRMED.